Citation Nr: 0502572	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-15 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel

INTRODUCTION

The appellant served on active duty from May 1979 to May 
1983.  He also served in the National Guard from June 1983 to 
December 1986.  His National Guard service included 
substantial periods of full time training duty and inactive 
duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant and his spouse appeared at a hearing held at 
the RO on March 2, 2004.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  In a May 2001 rating decision, the Jackson, Mississippi, 
VA RO denied, on the merits, the appellant's claim of 
entitlement to service connection for residuals of a low back 
injury; the appellant did not perfect an appeal to the Board.

4.  The basis for the May 2001 denial was that the 
appellant's current low back disability was not the result of 
injuries in service.

5.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that the 
appellant has a current low back disability that is the 
result of injuries in service.

6.  The evidence of record since the last final decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
low back injury.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying the appellant's 
claim of entitlement to service connection for residuals of a 
low back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for residuals of a low back injury has not 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, codified at 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (VA regulations implementing the VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's claim was received on September 11, 2002.  In 
a November 14, 2002 letter, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thereafter, in a January 2003 
decision, the appellant's claim was denied.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on November 14, 
2002, complied with these requirements.

Additionally, the Board notes that the November 14, 2002 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the November 14, 2002 
letter requested a response within 60 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  See 38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the appellant's service 
medical and personnel records, VA medical records, and 
records from the Social Security Administration have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has not 
identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
appellant submitting new and material evidence.  Because 
there is no basis to reopen the claim, the Board finds there 
is no obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  In view of the narrow questions 
of law and fact on which that issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for certain listed presumptive disorders, 
including arthritis, may be presumed if the disorder became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(c)(3) (2004).  INACDUTRA includes duty other than full-
time duty performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d)(4) (2004).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  It should 
be noted that certain presumptions, such as the presumption 
of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.

In a May 2001 rating decision, the Jackson, Mississippi, VA 
RO denied the appellant's claim of entitlement to service 
connection for residuals of a low back injury.  In a May 24, 
2001 letter, the RO informed the appellant that his claim had 
been denied.  The appellant filed a notice of disagreement 
with that decision in June 2001.  Thereafter, in November 
2001 the RO issued a statement of the case, but the appellant 
did not perfect an appeal to the Board of the issue.  
Decisions by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The appellant now seeks to reopen his claim of entitlement to 
service connection for residuals of a low back injury.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R.  § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect after August 29, 
2001.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In May 2001 the evidence of record included the veteran's 
service medical records for the period from June 1984 to 
November 1986, which showed that the appellant had injured 
his back while on inactive duty for training on April 13, 
1985.  The injury was determined to be in the line of duty.  
He reported for treatment of mid-back pain on April 14, 1985.  
He had no radiation of pain to the lower legs and no history 
of back pain.  There was tenderness over L3-4 and slight pain 
with straight leg raising.  He was hospitalized from April 
18, 1985, to April 26, 1985, for treatment of low back pain.  
At the time of discharge from the hospital, the pain had 
resolved, neurological examination was normal, and the 
veteran had full range of motion.  He was treated again in 
June 1985 and July 1985 for complaints of low back pain.  On 
September 16, 1985, the appellant was treated for lower back 
pain from a re-injury on September 11, 1985.  The appellant 
had fallen from a ladder.  There was pain on range of motion 
testing and straight leg raising was positive.  In December 
1985 the appellant was treated for increased low back pain 
following an automobile accident on November 30, 1985.  

In January 1986 the appellant was treated for complaints of 
low back pain since an automobile accident two months 
previously.  The appellant had been treated by a 
chiropractor.  The appellant was discharged from the National 
Guard in December 1986 with severance pay due to a mechanical 
back injury.

VA treatment records, dated from February 2000 to May 2001 
showed treatment of the appellant for back pain.  Magnetic 
resonance imaging (MRI) scan of the appellant's lumbar spine 
in February 2000 had shown multilevel disc degeneration 
without focal disc herniation or significant stenosis.  The 
appellant had been referred for pain management.

At a November 2000 VA spine examination, the examiner had 
examined the appellant and reviewed the claims folder.  The 
appellant reported a history of intermittent low back pain 
since April 1985.  The examiner determined that there was no 
evidence, from the physical examination or x-ray examination, 
of organic pathology to explain the veteran's symptoms.  In 
February 2001, the examiner reviewed the February 2000 MRI 
report and determined that the report showed osteoarthritis 
of the facet joints, which could be responsible for some, if 
not all, of the appellant's low back pain.  The examiner 
attributed the appellant's arthritis to aging rather than 
trauma in service.  While the MRI report did show bulging 
disc material at L3-4, L4-5, and L5-S1, the examiner 
considered those to be aging changes as well.  This 
examination was the basis of the denial of this claim.      

The Jackson, Mississippi, VA RO denied the appellant's claim 
for service connection in May 2001 on the basis that there 
was no evidence relating the appellant's current low back 
disability to his injuries during his service, either in 
April 1985 or thereafter.

In support of the appellant's request to re-open his claim, 
he and his spouse testified at a March 2, 2004 hearing before 
the RO that he had injured his back in April 1985.  He 
provided a detailed description of the injury and his 
subsequent treatment.  He had continued to have back pain 
since the injury and had also developed pain in his leg that 
had been attributed by a physician to his back.  He treated 
his symptoms with a TENS unit, Flexeril, and ibuprofen.  He 
contested the conclusions of the VA physician who had 
examined him November 2000.  His symptoms had persisted and 
increased since April 1985.  Following his discharge from the 
National Guard, he had been unable to afford medical 
treatment.  He had accepted the pain and had used over-the-
counter medications to provide some relief.  He resorted to 
seeking treatment from VA in approximately 1999 when he had 
become unable to move his legs.  The appellant emphasized 
that his injuries had occurred while he was on active duty.

Additional evidence submitted by the appellant or obtained by 
VA includes service personnel records, records of VA medical 
treatment of the appellant dated from February 2000 to March 
2004, records from the Social Security Administration, and 
the appellant's pleadings.

The Board has reviewed all of the additional evidence 
received since the May 2001 rating decision.  The appellant's 
service personnel records are not new and material because 
they do not, by themselves or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a low back injury.  These records relate principally to 
the appellant's duty status at the time of his back injuries 
in service.  They are not material because they do not 
pertain to whether his current disability is the result of 
trauma or injury rather than the degenerative process of 
aging.  Similarly, much of the additional evidence pertains 
to disabilities other than the appellant's low back 
disability.  Evidence pertaining to disabilities other than 
the appellant's low back disability is not considered "new 
and material evidence" because it does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim of 
service connection for residuals of a low back injury.

Records received from the Social Security Administration 
(SSA) consist primarily of VA medical records, which will be 
discussed further below; however, a March 31, 2003 letter 
from K. P., Ph.D. (Dr. P.), a psychologist who evaluated the 
appellant on behalf of the SSA, notes that the appellant had 
been injured while in service in 1985 and had subsequently 
been given a medical discharge from service.  This is not new 
and material evidence because that medical history is 
cumulative of evidence previously associated with the claims 
file and considered in May 2001, including the report of the 
November 2000 VA spine examination.  

The records of VA treatment of the appellant from February 
2000 to May 2001 are essentially duplicates of records that 
were before the RO at the time of the May 2001 rating 
decision.  Duplicates of earlier records are not considered 
"new and material evidence" because they were already of 
record and considered with the appellant's claim when the May 
2001 rating decision was rendered.  

With regard to VA medical records for treatment since May 
2001, the Board concludes that the records, although "new" 
in that they have not been previously submitted, are not 
material evidence because they do not, by themselves or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a low back injury.  The 
records show that the veteran has continued to receive 
treatment for his current low back disability; however, none 
of the records contains a medical opinion relating the 
appellant's current disability to his traumatic injuries in 
service.  

Some of the records, including treatment records dated on 
September 9, 2002, and October 18, 2002, show that the 
appellant reported a history of back pain since an injury in 
service; however, as noted above, that evidence is cumulative 
of a similar medical history provided previously by the 
appellant and considered in the May 2001 rating decision.  
The Board notes additionally that mere transcription of lay 
history is not "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Finally, the appellant's testimony and pleadings are merely 
cumulative of his assertions that were before the Jackson, 
Mississippi, RO in May 2001-that the appellant had injured 
his low back in April 1985 and on other occasions during his 
military service, that he was being treated for a current 
lumbar spine disability, and that his symptoms of back pain 
had persisted since April 1985.  As such, this evidence is 
not new.  To the extent that the appellant's statements 
attempt to relate his in-service injuries to the subsequent 
development of a lumbar spine disability, they are not 
competent medical evidence because they are lay statements.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not shown to be a 
medical professional, he is not competent to make a 
determination that his current lumbar spine disability is 
related to his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board concludes that the additional evidence that has 
been associated with the file with regard to the appellant's 
petition to reopen his claim of entitlement to service 
connection for residuals of a low back injury fails to raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a low back 
injury.  In view of this finding, the Board concludes that 
none of the evidence in support of the appellant's 
application to reopen his claim that has been associated with 
the claims file since the May 2001 rating decision is new and 
material.  The requirements to reopen the claim have not been 
met, and the appeal is denied.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for residuals of 
a low back injury is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


